UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7815



ANTHONY HOLLEY,

                                              Plaintiff - Appellant,

          versus

DON R. GUILLORY,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-95-694)


Submitted:   January 18, 1996             Decided:   February 8, 1996


Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Anthony Holley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's orders dismissing his

42 U.S.C. § 1983 (1988) complaint and denying his motion for recon-

sideration. The district court assessed a filing fee in accordance

with Evans v. Croom, 650 F.2d 521 (4th Cir. 1981), cert. denied,
454 U.S. 1153 (1982), and dismissed the case without prejudice when

Appellant failed to comply with the fee order. Finding no abuse of

discretion, we deny leave to proceed in forma pauperis and dismiss

the appeal. We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2